Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 25, 2020

                                       No. 04-20-00042-CV

                         IN THE INTEREST OF M.X.R. AND M.S.R.

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018-FLD-000964-D1
                      The Honorable Selina Nava Mireles, Judge Presiding


                                          ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Thus, the 180-day deadline in which this court must dispose of this
appeal is May 18, 2020. Appellant’s amended brief was filed on March 23, 2020. Thus,
appellee’s brief is due on April 13, 2020. Appellee has filed a motion for extension of time to file
appellee’s brief, requesting an extension to May 6, 2020. Because of the 180-day deadline in this
appeal, appellee’s motion is GRANTED IN PART. Appellee’s brief is due on April 24, 2020.
Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will not be granted. If appellee’s brief is not filed by the deadline, this appeal
will be set for submission without an appellee’s brief.




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court